DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements

Claim claims 3, 6, and 19 are cancelled.  
Claims 1-2, 4-5, 7-18, and 20 are pending. 
This is a final office action with respect Applicant’s amendments fled 10/18/2022. 


Response to Amendments
 	With respect to Applicant’s amendments to claim 1 and claim 5, 35 USC 112 rejection is withdrawn. 






 
Response to Arguments

USC 101
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. The rejection is maintained. 

Applicant argues on page 7 

At its heart, what is claimed is not an attempt to monopolize the idea of optimizing
itineraries. Rather, it is a description of the systems and subsystems required to allow security decisions regarding patrols (routes, makeup of security teams, etc.) to be optimized in real time as information about conditions at different locations changes.

	Examiner respectfully disagrees. 
	
	The claim limitations clearly state, “calculating an optimal itinerary”. In addition, the claim limitations are not solving a technical problem, but a business problem. Paragraphs 0002-003 clearly state the business problem of implementing efficient security operations. This is a business problem. The problem of implementing efficient security measures was a problem before the technological age. A technical problem is seen in the court case of McRO.  The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes


	Applicant argues on page 7-8

Applicant submits that this configuration illustrates meaningful limits on practicing the alleged abstract ideas identified by the Examiner, and therefore, any abstract ideas have been "integrated into a practical application" as required under Prong 2A, step 2. Alternatively, Applicant asserts that all of this qualifies as "significantly more" under Prong 2B.

Examiner respectfully disagrees. 

	The claimed invention does not require a particular machine. Applicant’s specifications states general purpose computer components such as microprocessor seen in para 0028 and general purpose computer devices such as mass market device and tablet as seen in para 0044. A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept). In addition, merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008). 

In addition, the claims are merely automating a manual process of managing itineraries for a group of people and calculating an optimal itinerary. Merely automating a manual process does not qualify of integration into a practical application. Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). 
	









Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-2, 4-5, 7-18, and 20 are directed to the statutory category of a device.
Regarding step 2A-1, Claims 1-2, 4-5, 7-18, and 20 recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of 
… to communicate  data in real time, send and receive data from at least one…the data comprising information relating to planned or unplanned events…to decrypt data received and to encrypt data sent…to calculate…an itinerary to be carried out, based on information received…the calculation module implementing at least one…algorithm configured to calculate an optimal itinerary, according to configurable decision criteria stored…based on data stored…including a planned event and an unplanned event…access…detect…collect data…record…estimate…modify…

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of communicating/storing/receiving/collecting/accessing data as well as determining/analyzing/implementing/detecting data. The claim limitations fall under the abstract idea grouping of mental process(including an observation, evaluation, judgment, opinion) because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor, the claims language encompass mere data manipulation. The claims state communicating data and calculating an optimal itinerary with respect to an algorithm. Determining an optimal itinerary can be done without the use of a computer and was done way before the technological age. Given a real world example, the determination of an optimal itinerary for a group is done by a scheduler at an organization. In addition, the claim limitations are not solving a technical problem, but a business problem. Paragraphs 0002-003 clearly state the business problem of implementing efficient security operations. This is a business problem. The problem of implementing efficient security measures was a problem before the technological age and is not novel.
The claims also deal with managing/tracking personnel with respect to itineraries and interacting with personnel such as a driver of a car, which deals with certain methods of organizing human activity ((business relations) managing personal behavior and relationships or interactions between people) (See para 0002-0006 of Applicant’s Specification). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of microprocessor, device, mobile device, internet, modules, database, artificial intelligence algorithm, memory, social networks, system, communication terminal, man machine interface, and server. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe how the itinerary is displayed such as a map. Another example is the device further provides patrol missions to be displayed. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
microprocessor, device, database, artificial intelligence algorithm, memory, mobile device, network, internet, communication module, encryption/decryption module, calculation module, event detection submodule, module 
Claim 5 states database. 
Claim 9 recites private/personnel/vectorial geographical/specific databases, communication system, interface
Claim 11 states itinerary management system, communication terminal, man machine interface, graphic display module, database 
Claim 17 recites encryption/decryption module
Claim 18 recites server, communication module, terminals, encryption/decryption module
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 0044. 
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims  1-2, 4-5, 7-18, and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Jaygarl et al. (US20170046637A1) Discloses An apparatus and method for providing adaptive travel itineraries are provided. The apparatus includes an electronic device. The method includes receiving at least one piece of first itinerary information generated by an external device based on first situation information, acquiring second itinerary information generated by changing at least a part of the first itinerary information based on at least one of a user and second situation information, and providing the second itinerary information to the user.

Chen et al. (20070118415) Discloses a method, apparatus, and system for implementing an intelligent meeting scheduler that accounts for the travel time and distances of the meeting participants.

Sterpin (20210287318) Discloses a method and system for emergency management in cases of need for evacuation, in real case, training or simulation, which controls and optimizes the disaster combat actions and the environments escape routes, maintaining the Station Bill updated dynamically, considering the positioning and conditions of people in their work routines, certificates of training in possession, personal evaluations of emergencies or trainings attended, condition and availability of collective protection equipment, availability of rescue equipment, vessel stability and weather condition. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSTAFA IQBAL/Examiner, Art Unit 3683